

116 HR 6052 IH: IJC Accountability Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6052IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. Katko (for himself, Mr. Brindisi, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President to withdraw from the International Joint Commission immunity from suit and other forms of judicial process.1.Short titleThis Act may be cited as the IJC Accountability Act. 2.Withdrawal from the International Joint Commission of immunity from suit and other forms of judicial process(a)In generalThe President shall, on the day after the date of the enactment of this Act and pursuant to section 1 of the International Organizations Immunities Act (22 U.S.C. 288), withdraw from the International Joint Commission, its property and its assets, wherever located, and by whomever held, immunity from suit and other forms of judicial process as provided for under section 2(b) of such Act (22 U.S.C. 288a(b)).(b)ApplicabilityThe withdrawal of immunity described in subsection (a) shall apply with respect to any suit or other forms of judicial process against or relating to the International Joint Commission initiated on or after December 1, 2016.